Citation Nr: 1414092	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for a low back disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Propriety of reduced payments for the Veteran's low back disability based on his status as an incarcerated felon.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to December 1978.  The Board notes that the Veteran is currently incarcerated.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The matter of entitlement to a TDIU was previously before the Board in April 2011 at which time it was remanded for additional development.  It is now returned to the Board.  The remaining issues on appeal arise following the grant of service connection in the April 2011 Board decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an initial disability rating in excess of 10 percent for low back disability, a TDIU, and the propriety of reduced payments are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA received no formal claim or informal claim of service connection for a back disability prior to May 30, 2006.

CONCLUSION OF LAW

The criteria for an effective date prior to May 30, 2006, for the grant of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

All pertinent, identified records have been obtained and considered.  The effective date determination does not turn on a medical question; hence no examination is needed for this claim.  There is no indication of additional assistance that would be reasonably likely to assist the Veteran in substantiating entitlement to an earlier effective date.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Earlier Effective Date Claim

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran's first claim of service connection for a back disability was received by VA on May 30, 2006.  Had an earlier communication been received by the RO, it would have been filed in the Veteran's claim file as is the normal course of business.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (presumption of administrative regularity in the absence of clear contrary evidence).  Without evidence to the contrary, no claim was filed prior to May 30, 2006. 

The Veteran had an accident in service where he injured his back and was hospitalized.  However, this injury alone was not a claim for VA compensation.  Entitlement to compensation may have arisen when the Veteran was discharged from service shortly after the accident, but he made no communication to VA at that time or any time before May 30, 2006.  The law is clear that the effective date for service connection is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case the later date is the date VA received the claim for service connection for a back disability, or May 30, 2006.  See id.      
 
As the preponderance of the evidence is against an effective date prior to May 30, 2006, for the grant of service connection for a back disability, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

An effective date prior to May 30, 2006, for the grant of service connection for low back disability is denied.


REMAND

VA's duty to assist incarcerated Veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement; such individuals are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, VA should make attempts to have the Veteran examined for his back disability and claim for TDIU in the correctional facility where he is housed.  

The issue of the propriety of reduction in the Veteran's benefit award depends on the level of disability he is awarded and is, thus, inexplicable intertwined with the other issues being remanded.

Finally, as this matter is being remanded for the reasons set forth above, any 
additional treatment records of the Veteran for his back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran to ascertain if he has obtained any ongoing treatment of his service-connected back disability from any medical care provider.  If an affirmative response is received, the Veteran should be requested to forward any such treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified treatment records.  If a negative response is received from the Veteran, such should be associated with the claims file.

2.  The RO/AMC shall make reasonable efforts and document the efforts to facilitate an examination for the Veteran's low back disability and employability.  Request from the warden of the correctional facility that an on-site medical provider complete the examination and offer an opinion.  

If an examination is feasible, the claims file, to include a copy of this Remand, must be made available to the examiner for review.  The examiner must annotate the report to reflect review of the claims file was undertaken. 

The examiner is requested to address the following: 

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether there is weakened movement, 
excess fatigability, incoordination, pain or flare-ups attributable to the service connected back disability. 

These determinations shall be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected low back disorder. The severity of each neurological sign and symptom must be reported. 

Identify which extremity, if any, is affected by neurological manifestations, and an assess whether the neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the associated nerve.  All affected nerves must be specifically identified. 

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months. 

It is noted that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner shall comment on the impact of the back disability on employment and activities of daily life.  A complete rationale for all opinions must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


